   Case 19-00280-5-DMW        Doc 27 Filed 05/22/19 Entered 05/22/19 13:34:04              Page 1 of 1



    SO ORDERED.

    SIGNED this 22 day of May, 2019.



                                                                  ____________________________________
                                                                  David M. Warren
                                                                  United States Bankruptcy Judge
______________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  RALEIGH DIVISION

       IN RE:

       MILDRED DENIS,                                       CASE NO. 19-00280-5-DMW
                                                            CHAPTER 13
              DEBTOR

                   ORDER ALLOWING DEBTOR’S OBJECTION TO CLAIM

               Upon the Objection to Claim of the Debtor and there having been no responsive
       filing or objection within the time required, the Court finds that Court Claim #18 filed by
       Jamine W. Chandler in the amount of $48,000.00 should be reclassified in its entirety as a
       general unsecured claim.

               ORDERED that the said Court Claim #18, filed herein be, and hereby is
       reclassified in its entirety as a general unsecured claim.

                                           End of Document
